*619Tbe appellant moved for a rebearing, and tbe appeal was, finally disposed of at tbe February term, 1869.
Cole, J.
Tbe only point made on tbe motion for a rebear-ing tbat we deem it necessary to notice is, tbe objection tbat tbe tax deed is not in tbe form prescribed in tbe statute, because it recites tbat tbe lands were sold in tbe county of Madison. In tbe opinion it is stated tbat we must take judicial notice tbat tbe village of Madison is in tbe county of Dane, and tbat there is no sucb county as Madison in tbe state. If this is not a good answer to tbe objection, tbe statute certainly furnishes one which is entirely satisfactory. We refer to tbe clause of tbe law cited in tbe opinion, to tbe effect tbat tbe title conveyed, etc., shall not be in any way affected or avoided by any error in conveying tbe land. Tbe omission of tbe word “ Dane ” and tbe insertion of tbe word “ Madison,” is obviously a mere clerical error. If any force or effect is given tbe provision of tbe statute, it must be held tbat it cures sucb a mere verbal inaccuracy as occurred in this deed. Our attention has not been particularly directed to tbe language before, but it seems to us tbat it fully disposes of tbe objection.
By the Court. — Motion denied.